Case 2:19-cv-01059-WB Document 23 Filed 02/12/20 Page 1 of 7

THE DATNER FIRM

BY: ROBERT F. DATNER, ESQUIRE

ATTORNEY LD. #63086

340 N. LANSDOWNE AVENUE

LANSDOWNE, PA 19050 ATTORNEYS FOR PLAINTIFFS
TELEPHONE (610) 394-3000

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

CORNEILOUS POTTS and
IRIS POTTS

Plaintiffs :
V. : CIVIL ACTION
BANFIELD PET HOSPITAL, MEDICAL : NO.: 19-1059
MANAGEMENT :

INTERNATIONAL, INC.; and
PETSMART, INC.,
Defendants.

 

PLAINTIFF, CORNEILOUS POTTS’S PRE — TRIAL MEMORANDUM

Cormeilous Potts, plaintiff, by and through his attorney, Robert F. Datner, Esquire

submits the within Pre-Trial Memorandum:

I. SUMMARY OF PLAINTIFE’S CASE

On February 4, 2017, Corneilous Potts, then 60 years of age, hired the defendants to
provide grooming services- nail clipping and ear cleaning, for his pet dog, Odin. The
defendants maintained a veterinary clinic within a retail pet store, Petsmart, in Plymouth
Meeting, Montgomery County. Mr. Potts’s dog was large, weighing about 200 pounds.

Mr, Potts, had regularly paid for grooming at the defendant’s establishment, however,
this was the first time Mr. Potts was asked by the defendant’s employees to assist them in the
grooming procedures. Mr. Potts was asked to straddle the dog to hold him from moving. The
tile floor in the examining room had become wet and slippery as liquid, blood and a “Sulphur”

powder accumulated on the floor during the grooming. As the defendant’s employee began
Case 2:19-cv-01059-WB Document 23 Filed 02/12/20 Page 2 of 7

checking the dog’s ears, the dog began to buck causing Mr. Potts to lose his balance and slip on
the floor.

Both Mr. Potts and the defendant’s employee fell. Mr. Potts slipped and fell backwards,
striking his upper back on the hard tile floor.

Tl. LIABILITY

Mr. Potts was a business invitee of the defendant’s and owed the highest duty of care.
The defendant’s created a dangerous condition, in requesting that Mr. Potts straddle his large dog
during grooming procedures that the defendants knew or should have known could cause harm to
the plaintiff.

It is belicved that the defendant’s violated their own safety policies for performing said
grooming services, and created a dangerous condition by requesting that the plaintiff engage in a

dangerous activity (assisting the employee during pet grooming) on a wet slippery floor.

Wi. CAUSATION AND DAMAGES

As a result of the negligence, and carelessness of the Defendants, Plaintiff, Corneilous
Potts, suffered severe and serious injuries to his body, including, but not limited to bilateral
weakness in the lower and upper extremities.

Mr. Potts underwent spinal fusion surgery, including decompression of the C3-C6
vertebrae and placement of screws and rods within his neck. He now has a straightening of the
cervical lordosis and a proneunced surgical scar.

Mr. Potts received post-surgical inpatient rehabilitation followed by outpatient
rehabilitation. Mr. Potts progressed from being wheelchair bound to walking with a walker to
ambulating with a cane.

Although Mr. Potts had occasional gout flare ups, he was asymptomatic prior to this fall
down injury and reported no prior neck pain or weakness of the extremities.

Prior to this incident, Mr. Potts was a 24 year employee of Arcelor Mittel Corporation, a
Steel Mill, where he worked in all aspects of steel production during his lengthy employment.
Following the incident, Mr. Potts was approved for short-term disability, then attempted to return
to work approximately 6 months post-surgery. He was not permitted to return to work as he

could not pass an employer physical examination. He then retired.

 

 
Case 2:19-cv-01059-WB Document 23 Filed 02/12/20 Page 3 of 7

Mr. Potts continues to have difficulty walking, climbing stairs and with all activities of

daily living.

IV.

Vi

EXHIBITS

Damages Exhibit# and Description

Surgical Report of Mandy J. Binning, MD
Einstein Emergency Department Records,
Suburban Geriatrics Records

Albert Einstein Healthcare Network Records
Einstein Healthcare Network Moss Rehab Records
Global Neuroscience Institute, LLC Records
Einstein Hospital Radiology Records

CT Head

MRI Brain

0. Equian Lien $70,429.61

SOREN AMES Y YT

Liability Exhibit# and Description
1, Incident Report

2. Banfield Pet Hospital Records
3, Post-Surgery Photo
WITNESS LIST

Plaintiff intends to call the following witnesses:

a. Corneilous Potts, Plaintiff. To testify as to the incident and his injuries.

b. Iris Potts, Plaintiff domestic partner. To testify as to the incident and plaintiff's
injuries.

c. Mandy J. Binning, MD: To testify as to the cervical fusion surgery she performed
on the plaintiff.

d. Dr. Bruce Grossinger: To testify as to his medical examination of the plaintiff
and his review of the medical records. Dr. Grossinger is a Board Certified
Neurologist.

é, Defendant Employees:

Paola Carrillo Cardenas and Kimberly Ahonkhai. To testify as to the incident.
PLAINTIFF’S PROPOSED JURY INSTRUCTIONS
A. From the model jury instruction for the 3" circuit:

1 Preliminary Instructions for use at Commencement at ‘Trial and/or at the End of
Case 2:19-cv-01059-WB Document 23 Filed 02/12/20 Page 4 of 7

Trial
1.1 —_ Introduction Role of Jury
1.2 Description of Case
1.3 Conduct of Jury
15 Evidence
1.6 Direct and Circumstantial Evidence
1.7 Credibility of Witnesses
1.9 Note taking by Jurors
1.10 Preponderance of the Evidence
1,12 Descriptions of Trial Proceedings
2.5 Use of Deposition
2.11 Opinion Testimony
3.1 Deliberations

B. POINTS FOR CHARGE ON THE SUBSTANTIVE ISSUES

From the Pennsylvania Jury Instructions:

3.00 Issues in the Case

3.01 Negligence Definition

3.15 Factual Cause

5.50 Burden of Proof

6.00 Damages

6.01 Lump Sum Damages

6.09 Past and Future Non-economic Loss

7,00-01 The duty of the owner possessor of land to business invitees

VIL. PLAINTIFFE’S PROPOSED VERDICT SLIP

See attached.
RESPECTFULLY SUBMITTED,

THE DATNER FIRM
in “oO a
BY: Yt et

 

ROBERT F. DATNER, ESQUIRE
ATTORNEY FOR PLAINTIFF
Case 2:19-cv-01059-WB Document 23 Filed 02/12/20 Page 5 of 7

VERDICT SLIP
QUESTION #1:
Do you find that Banfield Pet Hospital was negligent?
YES NO
0 If you answered “Yes”, proceed to question 2.

Ci If you answered “No”, do not answer any more questions. The foreperson should sign the
verdict and notify the Court that you have reached a verdict.

QUESTION #2:

Was the negligence of Defendant, Banfield Pet Hospital a factual cause of injury to Plaintiff,
Corneilous Potts?

YES NO

0 If you answered “Yes”, proceed to question 3.

1 If you answered “No”, do not answer any more questions. The foreperson should sign the
verdict and notify the Court that you have reached a verdict.

QUESTION #3:

Do you find that Plaintiff, Corneilous Potts, was negligent?
YES NO

0 If you answered “Yes”, proceed to question 4.

Q] If you answered “No”, proceed to question 5.
QUESTION #4:

State the percentage of negligence attributed to Defendant, Banfield Pet Hospital and Plaintiff,
Corneilous Potts:

Banfield Pet Hospital %
Corneilous Potts %
Case 2:19-cv-01059-WB Document 23 Filed 02/12/20 Page 6 of 7

LU The total must add up to 100%, When the total sums 100%, proceed to question 5.

QUESTION #5:

State the total amount of damages awarded to Comeilous Potts:

$

C] The foreperson should sign the verdict and notify the Court that you have
reached a verdict.

Please sign this form and return to the courtroom,

 

FOREPERSON
DATED:
Case 2:19-cv-01059-WB Document 23 Filed 02/12/20 Page 7 of 7

THE DATNER FIRM

BY: ROBERT F. DATNER, ESQUIRE

ATTORNEY IDENTIFICATION # 63086

340 N LANSDOWNE AVENUE

LANSDOWNE, PA 19050 ATTORNEY FOR PLAINTIFF
TELEPHONE (610) 394-3000

FAX: (610) 394-1213

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

CORNELIUS POTTS and
IRIS POTTS

Vv.
BANFIELD PET HOSPITAL; MEDICAL : No. 2:19-CV:01059

MANAGEMENT INTERNATIONAL, INC,
and PETSMART, INC.

 

CERTIFICATE OF SERVICE

I, Robert F. Datner, hereby certify that on this 12™ day of February 2020, I electronically filed
the foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing
document is being served this day on all counsel of record identified on the attached Service List
in the manner specified, either via transmission of Notices of Electronic Filing generated by
CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

to electronically receive Notices of Electronic Filing.

Marc H. Perry, Esquire

Aaron L, Dunbar, Esquire

Post & Schell

Four Penn Center, 1600 JFK Blvd., 13" Floor
Philadelphia, PA 19103

THE DATNER FIRM,
Dated: é 4 Z a

ROBERT F. DATNER, ESQUIRE
ATTORNEY ID 63086

 
